Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (“Agreement”) is made by and
between Pinnacle Entertainment, Inc. (“Pinnacle”) on the one hand, and Arch
Specialty Insurance Company (“Arch”) on the other hand. Pinnacle and Arch shall
be referred to herein individually as a “Party” and collectively as the
“Parties.” The “Effective Date” of this Agreement is February 22, 2008.

RECITALS

WHEREAS, Arch issued first-party property excess insurance to Pinnacle under
policy no. PRP 0005468 00 with a policy period from April 1, 2005 to April 1,
2006 (the “Arch Policy”). The Arch Policy had a limit of $10 million, part of
$50 million excess of $50 million (the “Second Excess Layer Participation”), and
a limit of $50 million, part of $100 million excess of $150 million (the “Fourth
Excess Layer Participation”); and

WHEREAS, on or about August 29, 2005, Hurricane Katrina made landfall in an area
between eastern Louisiana and western Mississippi, causing catastrophic damage
to Pinnacle’s Casino Magic hotel and casino, which was located in Biloxi,
Mississippi (“Casino Magic”), as well as to certain other properties in Biloxi
and to its Boomtown Casino location in Harvey, Louisiana (“Boomtown”); and

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, Pinnacle sought coverage under the Arch Policy and other policies in
its first-party property insurance program for the 2005-2006 policy period for
the losses it sustained that related to or arose out of damage to Casino Magic,
Boomtown, and other properties, caused by Hurricane Katrina, including for
property damage to Pinnacle’s covered property and resultant business
interruption loss, which losses Pinnacle contends currently equal or exceed $297
million (the “Insurance Claim”); and

WHEREAS, on or about August 4, 2006, Arch paid to Pinnacle its $10 million
limits with respect to the Second Excess Layer Participation for the Insurance
Claim (the “August 4, 2006 Payment”); and

WHEREAS, on or about August 1, 2006, Pinnacle filed a lawsuit in the United
States District Court for the District of Nevada (the “Court”), entitled
Pinnacle Entertainment, Inc. v. Allianz Global Risks US Insurance Company, et
al., Case No. 2:06-cv-00935-BES-PAL, alleging, inter alia, breach of contract,
bad faith, and breach of statutory duties in violation of Nevada Revised
Statutes Section 686A.310, and seeking declaratory relief against Allianz Global
Risks US Insurance Company (“Allianz”), Arch and RSUI Indemnity Company (“RSUI”)
(the “Coverage Action”); and

WHEREAS, Pinnacle and Arch desire to settle any disputes between them which they
now have or may later have regarding the Coverage Action and the Insurance
Claim, including any claim, demand, or cause of action

 

- 2 -



--------------------------------------------------------------------------------

related to the loss caused by Hurricane Katrina that was made or could have been
made in the Coverage Action and/or the Insurance Claim;

NOW, THEREFORE, in consideration of the mutual promises, covenants, obligations,
agreements, and other undertakings set forth herein, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree by and among themselves, each with the other, as follows:

AGREEMENT

1. PAYMENT.

1.1. Payment By Arch. On or before March 17, 2008, Arch shall deliver to
Pinnacle’s attorneys a check or draft in the amount of Thirty-Six Million Seven
Hundred Fifty Thousand Dollars ($36,750,000.00) made payable to “Pinnacle
Entertainment, Inc.” The foregoing payment shall be referred to herein as the
“Settlement Payment.” None of the Settlement Payment is for bad faith damages
claimed by Pinnacle. The entire Settlement Payment shall be allocated to pay for
covered loss sought by Pinnacle under the Fourth Excess Layer Participation.

1.2. Assignment by Arch. Arch hereby assigns to Pinnacle its remaining
obligations, if any to pay under the Fourth Excess Layer Participation, over and
above the Settlement Payment (but not to exceed the

 

- 3 -



--------------------------------------------------------------------------------

remaining amount of the policy which is $13,250,000), that are or may have
become due if not for the execution of this Agreement and Pinnacle’s release of
Arch (the “Assignment”).

2. RELEASES.

2.1. Release by Pinnacle. Upon Pinnacle’s receipt and successful deposit of the
Settlement Payment, but subject to the Court’s entry of the stipulated dismissal
referenced in Section 3.1, Pinnacle and each of its parents, subsidiaries,
predecessors, successors and assigns (the “Pinnacle Releasors”), do forever
release Arch and solely with respect to Arch’s liability, each of its past,
present and future businesses, affiliates, parents, subsidiaries, joint
venturers, assigns, trustees, owners, principals, officers, directors,
shareholders, agents, employees, independent contractors, suppliers, reinsurers
(but only to the extent such reinsurer is a reinsurer of Arch), attorneys, and
representatives, and each of them (collectively, the “Arch Releasees”), of and
from any and all liabilities, claims, defenses, causes of action, obligations,
duties, penalties, attorneys’ fees, costs, damages, or injuries of any nature
whatsoever, whether based on contract, tort, statute or other legal or equitable
theory of recovery, including any claim for contribution, indemnity or
subrogation, whether contingent or liquidated, which the Pinnacle Releasors have
relating to or arising out of: (a) the Insurance Claim; (b) the Coverage Action,
including,

 

- 4 -



--------------------------------------------------------------------------------

without limitation, any claims for breach of the Arch Policy, breach of any
implied covenant of good faith and fair dealing, bad faith, violations of Nevada
Revised Statutes Section 686A.310, and/or punitive, exemplary and/or
extra-contractual damages or penalties; and/or (c) the August 4, 2006 Payment.
Notwithstanding anything else in this Agreement, the Pinnacle Releasors are not
releasing the Arch Releasees, or any of them, from any duties or obligations
under this Agreement. Further, the Pinnacle Releasors are not releasing any
other insurer or reinsurer, including without limitation, Allianz or RSUI. The
Pinnacle Releasors do not release Willis of Nevada, Inc. or any of its
respective former or present affiliate companies, their parents, subsidiaries,
divisions and merged or acquired companies (collectively, “Willis”).
Notwithstanding the foregoing, Pinnacle shall be permitted pursuant to the
Assignment to pay up to $13,250,000 on behalf of Arch towards the Insurance
Claim and/or the Coverage Action, if necessary, to exhaust the Arch Policy and
to trigger any insurance excess of the Fourth Excess Layer Participation. Other
than any such payment made by Pinnacle on behalf of Arch, Pinnacle shall not
seek, and shall have no right to collect, any amount from Arch for the Insurance
Claim or the Coverage Action in excess of the August 4, 2006 Payment and the
Settlement Payment.

2.2. Release by Arch. In exchange for the foregoing release and other valuable
consideration, Arch, and each of its parents, subsidiaries,

 

- 5 -



--------------------------------------------------------------------------------

predecessors, successors and assigns (the “Arch Releasors”), upon Pinnacle’s
receipt and successful deposit of the Settlement Payment, but subject to the
Court’s entry of the stipulated dismissal referenced in Section 3.1, do forever
release Pinnacle and each of its past, present and future businesses,
affiliates, parents, subsidiaries, joint venturers, assigns, trustees, owners,
principals, officers, directors, shareholders, agents, employees, independent
contractors, suppliers, insurers, reinsurers, attorneys, and representatives,
and each of them (collectively, the “Pinnacle Releasees”), of and from any and
all liabilities, claims, defenses, causes of action, obligations, duties,
penalties, attorneys’ fees, costs, damages, or injuries of any nature
whatsoever, whether based on contract, tort, statute or other legal or equitable
theory of recovery, including any claim for contribution, indemnity or
subrogation, whether contingent or liquidated, which the Arch Releasors have
relating to or arising out of: (a) the Insurance Claim; (b) the Coverage Action,
including, without limitation, any claims for breach of the Arch Policy, breach
of any implied covenant of good faith and fair dealing, bad faith and/or any
claims relating to the tender or investigation of the Insurance Claim; and/or
(c) the August 4, 2006 Payment. Notwithstanding anything else in this Agreement,
the Arch Releasors are not releasing the Pinnacle Releasees, or any of them,
from any duties or obligations under this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

2.3. All Claims Included. With respect to the claims specifically released in
Sections 2.1 and 2.2 above, the Parties agree that this Agreement includes all
claims of every kind and nature relating to the Settlement Payment, the
August 4, 2006 Payment, the Insurance Claim, or the Coverage Action. As it
pertains to such released claims, the Parties hereby expressly waive any and all
rights and benefits conferred upon them by the provisions of Section 1542 of the
California Civil Code and all similar provisions of the laws of any other State,
Territory or other jurisdiction. Section 1542 reads in pertinent part:

“A general release does not extend to claims that the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his settlement with the
debtor.”

The Parties each hereby acknowledge that the foregoing waiver of the provisions
of Section 1542 of the California Civil Code and all similar provisions of the
laws of any other State, Territory or other jurisdiction was separately
bargained for and that they would not enter into this Agreement unless it
included a broad release of all unknown claims relating to the Settlement
Payment, the August 4, 2006 Payment, the Insurance Claim and/or the Coverage
Action. This release does not include any claims of fraud and/or
misrepresentation in the inducement of this Agreement. The Parties each
expressly agree that all release provisions in this Agreement shall be given
full force and effect in accordance with each and all of their express terms and

 

- 7 -



--------------------------------------------------------------------------------

provisions, including those terms and provisions relating to unknown,
unsuspected and/or future claims, demands and causes of action. The Parties each
assume for themselves the risk of the subsequent discovery or understanding of
any matter, fact or law, that if now known or understood, would in any respect
have affected his, her or its entering into this Agreement.

3. COVENANTS.

3.1. Stipulated Dismissal With Prejudice And Withdrawal Of Motions. Pinnacle
covenants that within three (3) business days of its receipt and successful
deposit of the Settlement Payment, it will deliver to counsel for Arch a
stipulated dismissal with prejudice of the Coverage Action (as to Arch only),
and without costs, sanctions, or attorneys’ fees against any of the Parties, in
substantially the same form as Exhibit 1 hereto. Arch covenants that it shall,
in turn, execute and file such stipulated dismissal in the United States
District Court for the District of Nevada. Each of the Parties further covenant
that upon this Agreement being fully executed, they shall both move the Court to
withdraw all pending motions filed against each other in the Coverage Action.

3.2. Acknowledgment Of Covered Value. Arch hereby acknowledges that Pinnacle
asserts that the covered amount of the Insurance Claim, in accordance with the
terms and conditions of the Arch Policy, exceeds Arch’s Fourth Excess Layer
Participation. Arch agrees that it shall not dispute this assertion or take any
position contrary thereto in the Coverage Action or in

 

- 8 -



--------------------------------------------------------------------------------

any proceeding related to or arising out of the Insurance Claim or the Coverage
Action, except that nothing herein shall prevent or preclude Arch from providing
truthful testimony, in response to legal process, about what it considers to be
the nature, extent, and/or measurable value of the Insurance Claim and the
Coverage Action. The Parties agree that it is in their best interests to enter
into this Agreement, and that the Agreement reflects a negotiated resolution of
the dispute between Pinnacle and Arch. Notwithstanding the foregoing or anything
else in this Agreement, it is a material term of this Agreement that nothing in
this Agreement shall: (1) limit or reduce Pinnacle’s Insurance Claim against
Allianz or RSUI; or (2) limit or reduce Allianz or RSUI’s liability to Pinnacle.
Pinnacle does not admit by way of this Agreement or otherwise, and expressly
denies, that its claim for damages caused by Hurricane Katrina is limited to
$223,500,000.

3.3. Use Of Agreement. Arch hereby agrees and stipulates that Pinnacle has the
right, in its sole discretion and without challenge by Arch, to disclose the
amount and/or terms of this Agreement to the Court, Allianz and/or RSUI, and to
seek admittance of the amount and/or terms of this Agreement into evidence in
the Coverage Action or in any proceeding related to or arising out of the
Insurance Claim or the Coverage Action, including any appraisal of the Insurance
Claim. Arch agrees that it shall not voluntarily provide testimony on behalf of
Pinnacle, Allianz, or RSUI in the Coverage

 

- 9 -



--------------------------------------------------------------------------------

Action or in any proceeding related to the Insurance Claim or the Coverage
Action unless compelled by legal process to do so.

4. REPRESENTATIONS AND WARRANTIES.

4.1. Prudence. The Parties, and each of them, represent and warrant that in
executing this Agreement they rely solely upon their own judgment, belief and
knowledge, and the advice and recommendations of their own independently
selected counsel, concerning the nature, extent and duration of their rights and
claims hereunder and regarding all matters which relate in any way to the
subject matter hereof, and that, except as provided herein, they have not been
influenced to any extent whatsoever in executing this Agreement by any
representations, statements or omissions pertaining to any of the foregoing
matters by any party or by any person representing any party to this Agreement.
The Parties, and each of them, further represent and warrant to each other that
he, she or it has made such investigation of the facts pertaining to the
settlement, this Agreement and all of the matters pertaining thereto, as he, she
or it deems necessary. Each Party assumes the risk of mistake as to facts or
law.

4.2. Authority to Extinguish Claims. The Parties hereby represent and warrant
that the person executing this Agreement on their behalf has taken all necessary
action to approve the making and performance of this Agreement, that he or she
is competent to execute this instrument and that he or she is duly

 

- 10 -



--------------------------------------------------------------------------------

authorized, and has the full right and authority, to execute this Agreement on
such Party’s behalf.

4.3. No Assignment or Transfer of Claims. Except for Section 1.2, the Parties,
and each of them, warrant and represent to each other that they retain the sole
right to and ownership of all rights, title and interest in and to every claim
they release herein and that they have not assigned, committed, or permitted, or
agreed to any sale, encumbrance, hypothecation or transfer, whether by operation
of law or otherwise, or otherwise transferred any interest in any of the claims
they release herein to any other person or entity.

5. MISCELLANEOUS.

5.1. Headings. Section headings are for convenience only and shall not be
construed to change or affect the text of this Agreement.

5.2. Integration. Except for the Policy, this Agreement and the attachments
incorporated herein contain the entire agreement between and among the Parties
relating to the Insurance Claim and the Coverage Action, and all prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, relating to those matters are merged into this Agreement.

5.3. Governing Law. This Agreement is governed by Nevada law, without regard to
Nevada’s conflict of law principles.

 

- 11 -



--------------------------------------------------------------------------------

5.4. Survival of Representations and Warranties. All representations and
warranties set forth in this Agreement shall be deemed continuing and shall
survive the Effective Date of this Agreement.

5.5. Further Assurances. The Parties agree to execute such other documents and
take such actions as may reasonably be necessary to further the purpose of this
Agreement.

5.6. No Benefit to Non-Settling Parties. Except as expressly provided herein,
this Agreement shall not confer any right or benefit upon, or release from
liability any person or entity who is not a Party to this Agreement.

5.7. Counterpart Originals. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute one agreement. Facsimile signatures shall be considered the same as
originals.

5.8. Binding Effect. This Agreement binds and inures to the benefit of the
Parties, their assigns, heirs, administrators, executors, representatives,
beneficiaries and successors, and each of them.

5.9. Modification. This Agreement cannot be modified or amended except by
written agreement signed on behalf of each of the Parties.

5.10. Waiver. No provision of this Agreement may be waived except by written
instrument signed by the Party waiving that provision. A waiver of

 

- 12 -



--------------------------------------------------------------------------------

one provision is not a waiver of any other. Failure to enforce any provision of
this Agreement shall not waive that provision or any other.

5.11. Construction. Any rule of construction to the effect that ambiguities in a
writing are to be construed against the drafting party does not apply in the
interpretation of this Agreement, or any portion hereof, which has actively been
negotiated and drafted by counsel for each of the Parties, and all of them.

5.12. Severability. Except for Sections 3.2 and 3.3 which shall not be severable
and are material, provided the remainder of this document does not frustrate the
purpose and intent of the law and the Parties in entering into this Agreement,
in the event that any portion of this Agreement shall be judicially determined
to be invalid or unenforceable to any extent, the same shall to that extent be
deemed severable from this Agreement and the invalidity or unenforceability
thereof shall not affect the validity and enforceability of the remaining
portion of this Agreement.

6. DECLARATIONS.

BY SIGNING THIS AGREEMENT, EACH PARTY ACKNOWLEDGES AND DECLARES: (A) THAT THE
PARTY HAS FULLY AND CAREFULLY READ THE AGREEMENT; (B) THAT THE PARTY CLEARLY
UNDERSTANDS THAT THE AGREEMENT IS A COMPLETE AND FINAL SETTLEMENT; (C) THAT THE
PARTY

 

- 13 -



--------------------------------------------------------------------------------

CLEARLY UNDERSTANDS THE MEANING, PURPOSE, AND INTENT OF EACH PROVISION OF THE
AGREEMENT, AND THAT EACH PROVISION IS CLEAR AND DEFINITE; (D) THAT PINNACLE ON
THE ONE HAND, AND ARCH ON THE OTHER, HAVE NOT RELIED UPON ANY REPRESENTATION OF
THE OTHER IN AGREEING TO THE TERMS OF THIS AGREEMENT; AND (E) THAT THE PARTY HAS
BEEN REPRESENTED BY COMPETENT LEGAL COUNSEL WITH RESPECT TO NEGOTIATING,
EXPLAINING, AND ENTERING INTO THIS AGREEMENT.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, and each of them, hereby execute this
Settlement Agreement and Mutual Release in consideration of the mutual promises
made herein, as of the dates indicated below.

 

  APPROVED AND AGREED TO:   PINNACLE ENTERTAINMENT, INC.

Dated: February 22, 2008

  By:  

/s/ John A. Godfrey

  Its:   Executive Vice President, Secretary and General Counsel   ARCH
SPECIALTY INSURANCE COMPANY

Dated: February 22, 2008

    By:  

/s/ Jeffrey Smrek

  Its:   V.P. Property Claims

 

- 15 -